DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 31, 33-36 and 38-40 directed to an invention non-elected with traverse. In a 5/20/2022 telephonic interview, the Attorney of Record agreed to cancel these claims in order to pass the application to issue. These claims are cancelled via Examiner’s Amendment below. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 21: The phrase “the surface” on line 12 has been amended to recite “[[the]] a surface”. The phrase “inner tubular member” on line 18 has been amended to recite “the inner tubular member”. The phrase “handle assembly” on line 19 has been amended to recite “the handle assembly.
Claim 30: The phrase “the lumen” on line 2 has been amended to recite “[[the]] a lumen.
Claims 31, 33-36 and 38-40 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. Independent claim 21 has been amended to incorporate the subject matter of now-cancelled claim 23 which was indicated as being allowable in the 3/17/2022 Detailed Action. Accordingly, independent claim 21 and its dependent claims are allowed. Please see the 3/17/2022 Detailed Action for a detailed statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571) 270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783